
	
		III
		111th CONGRESS
		1st Session
		S. RES. 274
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2009
			Mr. Menendez (for
			 himself, Mrs. Gillibrand, and
			 Mr. Harkin) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of Peace
		  Day.
	
	
		Whereas, beginning in 2002, the United Nations has
			 designated September 21 of each year as the International Day of Peace, which
			 is known in the United States as Peace Day;
		Whereas the United Nations dedicates the International Day
			 of Peace to the cessation of hostilities and nonviolence, and calls upon all
			 Nations and people to commemorate the day appropriately, including through
			 educational efforts, and public awareness;
		Whereas Peace Day activities around the world include
			 vaccination campaigns, peace walks, concerts, peace-related discussions and
			 debates, poetry readings, mass prayer ceremonies, art exhibitions, memorial
			 services, school assemblies, and sporting events;
		Whereas, on Peace Day 2006, the World Food Programme
			 carried out a 60-ton food drop in Southern Sudan;
		Whereas, on Peace Day 2007, the Peace One Day organization
			 worked alongside the United Nations Children’s Fund (UNICEF), the World Health
			 Organization (WHO), and the Afghan Ministry of Public Health to vaccinate
			 1,400,000 children of Afghanistan against the polio virus and, on Peace Day
			 2008, approximately 14,000 health workers and volunteers delivered polio
			 vaccinations to 1,600,000 children under the age of 5 in 6 Afghan
			 provinces;
		Whereas, on Peace Day 2007, Star Syringe vaccinated
			 children in rural areas against measles, diptheria, tuberculosis, hepatitis,
			 and whooping cough in 20 locations, including Uganda, India, Ethiopia, and
			 Indonesia;
		Whereas, on Peace Day 2007, in the conflict-torn South
			 Kivu province of the Democratic Republic of Congo, UNICEF and other
			 organizations provided insecticide-treated mosquito nets to protect 600,000
			 children from malaria, and also provided vitamin A, de-worming medication, and
			 measles immunizations;
		Whereas, on Peace Day 2007, there were 82 Peace Day
			 initiatives in Afghanistan alone, involving more than 30 United Nations
			 agencies, government departments, radio stations, and civil society
			 organizations, and including arms handover ceremonies, community prayers for
			 peace, painting schools white, educational activities, and a Peace Walk through
			 the streets of Heart, Afghanistan;
		Whereas the Peace One Day organization provides free
			 educational materials to schools in the United States and worldwide that enable
			 young people to prepare for and participate in Peace Day activities, learn the
			 skills needed to resolve conflicts peacefully, and cultivate a sense of active
			 global citizenship; and
		Whereas the One Day One Goal initiative
			 promotes soccer matches in all member states of the United Nations on Peace
			 Day, and One Day One Goal soccer matches reflect cooperation,
			 unity, and the power of soccer to bring people together as part of Peace Day in
			 many countries, including Iraq, Uganda, Afghanistan, Burundi, Cambodia, the
			 United Arab Emirates, the Côte d’Ivoire, the United States, and the United
			 Kingdom: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses its
			 support for the goals and ideals celebrated on Peace Day, which is observed
			 each year on September 21;
			(2)supports
			 continuing efforts to raise global awareness of the goals of Peace Day and to
			 engage all sectors of society in the peaceful observance of the International
			 Day of Peace, in accordance with United Nations General Assembly Resolution
			 55/282 of September 7, 2001, including work with United Nations agencies and
			 non-governmental organizations to promote life-saving and humanitarian
			 activities on Peace Day; and
			(3)encourages people
			 in the United States to observe Peace Day, September 21, 2009, with appropriate
			 programs, ceremonies, and educational activities, in order to raise awareness
			 of the need for peaceful resolution of conflicts of all kinds.
			
